Citation Nr: 0805002	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide (Agent 
Orange) exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to July 1977 
with 13 years and 10 months of prior active service.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for the cause of 
the veteran's death.

In September 2007, the appellant testified during a hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The veteran died in November 1986.  The death certificate 
shows the direct cause of death as respiratory arrest and the 
secondary cause of death as head and neck cancer.

2.  During the veteran's lifetime, he was not service-
connected for any disabilities.

3.  There is no competent evidence of record that shows that 
the veteran's cause of death is related to his service, 
neither can service connection for his cause of death be 
presumed.






CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure, 
are not met.  38 U.S.C.A. §§ 1112, 1310, 5107(b) (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.304, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the appellant dated in January 
2005.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the appellant about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence VA would seek to provide; (3) 
informing the appellant about the information and evidence 
she was expected to provide; and (4) requesting the appellant 
provide any evidence in her possession that pertains to her 
claim.  A November 2006 Statement of the Case (SOC) advised 
the appellant of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

The Board finds that the VCAA notice provided meets the 
requirements of Hupp.  In this regard, the veteran is not 
shown to have been service-connected for any disabilities 
during his lifetime.  Therefore, the first and second 
requirements of Hupp are not applicable to the present case.  
In addition, as stated previously, the January 2005 letter 
provided notification to the appellant regarding the evidence 
and information required to substantiate her claim for 
service connection for the cause of the veteran's death.  
Therefore, the VCAA notice requirements, pursuant to Hupp, 
have also been satisfied.

Second, VA has a duty to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records and private medical records are 
associated with the claims file.  Additionally, the appellant 
presented testimony at a Board hearing in support of her 
claim, and the hearing transcript is also of record.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the claim.  As such, all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as malignant tumors, which are manifested to a 
compensable degree (10 percent for malignant tumors) within a 
prescribed period after discharge from service (one year for 
malignant tumors), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

The appellant seeks service connection for the cause of the 
veteran's death, which was respiratory arrest and cancer of 
the head and neck, to include as due to Agent Orange 
exposure.  During her September 2007 Board hearing, the 
appellant testified that the veteran's symptoms related to 
his cancer began in 1983 when he began losing weight.  He 
sought treatment at that time and a lump was found on the 
left side of his face.  A biopsy showed that it was 
cancerous.  After receiving chemotherapy treatments he 
continued to work, but later a small nodule was found on his 
left cheek.  The appellant stated that she was told that 
there was a reoccurrence of the cancer.  She asserted that 
the veteran's cancer and cause of death was due to exposure 
to Agent Orange while he was in Vietnam.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Medical evidence from a non-VA medical center, dated from May 
1986 to June 1986, is of record.  A May 1986 record indicates 
that the veteran was admitted for surgery.  The diagnosis was 
squamous cell carcinoma of the left tonsil area with 
metastasis to the left neck, probably a T4 and II-III MO 
squamous cell carcinoma.  A May 1986 surgical record shows a 
pre and post-operative diagnosis of well-advanced carcinoma 
of the left jaw.  Another May 1986 surgical record shows a 
pre and post-operative diagnosis of T4 N2-3 MO squamous cell 
carcinoma of the left tonsil.  A June 1986 tissue report 
shows a clinical diagnosis of left tonsillar carcinoma - 
metastatic.  The tissue report also revealed findings of 
metastatic squamous cell carcinoma in one of 11 regional 
lymph nodes.  This evidence shows that the primary site of 
the veteran's cancer was the left tonsil, with metastasis of 
the cancer to other sites of the head and neck.

The record indicates that the veteran served in Vietnam from 
November 1966 to November 1967.  Therefore, he is presumed to 
have been exposed to Agent Orange.  However, squamous cell 
carcinoma of the left tonsil is not included on the list of 
presumptive diseases enumerated by the Secretary pursuant to 
the statute.  38 C.F.R. §§ 3.307, 3.309(e).  Hence, the 
claimed squamous cell carcinoma of the left tonsil, 
metastatic, is not entitled to the presumption of service 
incurrence due to Agent Orange exposure and the veteran's 
cancer would not be entitled to a presumption that it is 
related to exposure to herbicide agents used in Vietnam.

Further, the evidence indicates that the veteran's cancer 
metastasized to his lymph node.  To the extent that there is 
any suggestion of non-Hodgkin's lymphoma due to the 
metastasis of the cancer, given the clear diagnosis of 
squamous cell carcinoma of the left tonsil as the primary 
site, presumptive service connection would not be warranted 
for any non-Hodgkin's lymphoma, as such cancer would not be 
the primary site, but a secondary site.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996) (holding that the presumptions 
referable to liver cancer in radiation exposed veterans only 
applied to primary liver cancer and not to cancer that had 
metastasized to the liver from another site).  Moreover, VA's 
General Counsel has similarly held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  VAOPGCPRECOP 18-
97, 62 Fed. Reg. 37954 (1997).  Given the foregoing, 
presumptive service connection for the cause of the veteran's 
death is not warranted based on exposure to Agent Orange.  In 
the absence of any evidence to the contrary, the Board finds 
that the veteran's squamous cell carcinoma of the left 
tonsil, metastatic, is not associated with Agent Orange 
exposure in Vietnam.  Therefore, service connection for the 
cause of the veteran's death as due to Agent Orange exposure 
is not warranted.

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  The Board will now 
assess the appellant's claim on a direct basis.

The first evidence of a diagnosis of squamous cell carcinoma 
of the left tonsil is shown in a medical record dated in May 
1986, which is approximately nine years after the veteran's 
discharge from service.  Therefore, service connection for 
the veteran's cause of death on a presumptive basis as a 
chronic disability is not warranted, as symptoms of a 
malignant tumor were not manifest to a compensable degree 
within one year after his discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.

Further, the veteran's service medical records are devoid for 
any complaint, treatment, or diagnosis of cancer.  In 
addition, as the first evidence of a diagnosis of cancer was 
shown nine years after the veteran's discharge from service, 
this gap in evidence constitutes negative evidence that tends 
to disprove the appellant's claim that the veteran's cause of 
death resulted from his service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  
Further, there is no medical evidence suggesting that the 
veteran's cause of death is related to his service.

While the Board does not doubt the sincerity of the 
appellant's belief that the veteran's cause of death is 
related to his exposure to Agent Orange or directly to his 
service, this claim turns on a medical matter.  As a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the appellant's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

After consideration of the medical evidence and the relevant 
law, the Board finds that the veteran's cause of death, which 
was respiratory arrest due to cancer of the head and neck, is 
not related to his active service.  In the absence of any 
evidence tending to show continuity of symptomatology or a 
competent medical opinion as to a nexus between his cause of 
death and service, the Board finds that the preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death, to 
include as due to Agent Orange exposure, is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


